 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:17cr246 LJO-SKO
12                       Plaintiff,
13           v.                                         STIPULATION AND ORDER
14    NANCY LOPEZ PEREZ,
15                       Defendant.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendants,

18   by and through their counsel of record, hereby stipulate as follows:

19          1.      The parties have agreed to a plea disposition in this matter and have filed a plea

20                  agreement. (Doc. 24).

21          2.      The parties agree to vacate the trial date of May 7, 2019, and to set the matter for a

22                  change of plea on November 13, 2018, at 8:30 a.m.

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1   IT IS SO STIPULATED.

 2   DATED:      November 2, 2018.      Respectfully submitted,

 3                                      McGREGOR W. SCOTT
 4                                      United States Attorney

 5                                      /s/ Karen A. Escobar___________________
                                        KAREN A. ESCOBAR
 6                                      Assistant United States Attorney
 7

 8   DATED:      November 2, 2018.

 9                                      /s/ Erin Snider
                                        ERIN SNIDER
10                                      REED GRANTHAM
                                        Counsel for Nancy Lopez Perez
11

12
                                        ORDER
13
          Having reviewed the stipulation of the parties,
14

15
     IT IS SO ORDERED.
16
       Dated:   November 5, 2018                        /s/ Lawrence J. O’Neill _____
17                                              UNITED STATES CHIEF DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                    2
